

Exhibit 10.8.1

Third Point Reinsurance Limited
Director Service Agreement
This DIRECTOR SERVICE AGREEMENT, dated as of November 6, 2013, is entered into
by and between Third Point Reinsurance Ltd., a Bermuda corporation (the
“Company”), and the Director whose name appears on the signature page hereof
(the “Director”). Capitalized terms used herein without definition shall have
the meanings given to such terms in Section 6.
WHEREAS, the shareholders of the Company have or the Board has appointed the
Director as a member of the Board and the Director has accepted such
appointment;
WHEREAS, the Company and the Director desire to enter into an agreement that
sets forth the terms and conditions of the Director’s service on the Board; and
NOW, THEREFORE, in consideration of the premises and subject to the terms and
conditions set forth herein, the parties hereto agree as follows:
1.Appointment and Term. The Director hereby agrees to serve as a member of the
Board, subject to the terms and conditions set forth herein. The appointment of
the Director shall [commence on the date hereof and] continue until the
[first][second][third] annual meeting of the shareholders of the Company that
occurs after the date hereof, unless sooner terminated by either the
shareholders of the Company or the Director at any time, provided that if the
Director is reelected by the shareholders of the Company at such annual meeting,
then the Director’s service pursuant to the terms and provisions of this
Agreement shall be automatically extended through the end of the term of such
election. The period during which the Director provides services pursuant to the
terms and provisions of this Agreement shall be referred to as the “Service
Period”. [This Agreement shall amend and replace Sections 1 and 2 of the
Director Service Agreement, dated as of [___________], 2012, between the
Director and the Company (the “Prior Service Agreement”). The Director hereby
agrees and acknowledges that the Prior Service Agreement is further amended such
that, effective as of the date hereof, (a) 40% of each tranche of options
granted thereunder (rounded in each case to the nearest whole share) shall be
forfeited and cancelled and (b) the remaining 60% of each tranche of options
granted thereunder shall be fully vested and exercisable.]
2.    Compensation. During the Service Period, in full consideration of the
performance by the Director of the Director’s obligations hereunder, the
Director shall receive from the Company compensation at an annual rate of not
less than

        



--------------------------------------------------------------------------------



$200,000 per year (the “Compensation”), payable in accordance with the terms of
the Company’s Director Compensation Policy, as in effect from time to time. A
copy of the Director Compensation Policy in effect on the date hereof is
attached hereto as Exhibit A. The portion of the Compensation paid in the form
of an option grant, shall be subject to the terms and conditions of the option
agreement attached hereto as Exhibit B.
3.    Reimbursement of Expenses. The Director shall be reimbursed for all proper
and reasonable out-of-pocket expenses incurred by him or her in preparing for
and attending meetings of the Board or any committee of the Board, including
meals, lodging, and transportation to and from Board or committee meetings and
any other expenditure preapproved by the Company and incurred by the Director in
the proper performance of his or her duties.
4.    Interpretation; Construction. Any determination or interpretation by the
Committee under or pursuant to this Agreement shall be final and conclusive on
all persons affected hereby.
5.    Modifications and Waivers. No provision of this Agreement may be modified,
altered or amended except by an instrument in writing executed by the parties
hereto. No waiver by any party hereto of any breach by any other party hereto of
any provision of this Agreement to be performed by such other party shall be
deemed a waiver of similar or dissimilar provisions at the time or at any prior
or subsequent time.
6.    Definitions. Whenever used herein, the following terms shall have the
respective meanings set forth below:
“Agreement” means this Director Service Agreement, as the same may be amended,
modified, supplemented, or restated from time to time after the date hereof.
“Board” means the Board of Directors of the Company.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Company” shall have the meaning set forth in the preamble to this Agreement.
“Committee” means the Compensation Committee of the Board or, if there shall not
be any committee then serving, the Board.
“Director” shall have the meaning set forth in the preamble to this Agreement.

2





--------------------------------------------------------------------------------



“Subsidiary” means any corporation a majority of whose outstanding voting
securities is owned, directly or indirectly, by the Company.
7.    Miscellaneous.
(a)    Notices. All notices, requests, demands, letters, waivers, and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (i) delivered
personally, (ii) mailed, certified or registered mail with postage prepaid,
(iii) sent by next-day or overnight mail or delivery, or (iv) sent by fax, as
follows:
(i)    If to the Company, to it at:
Third Point Reinsurance Ltd.
Chesney House
1st Floor
96 Pitts Bay Road
Pembroke HM 06
Bermuda
Attn: General Counsel
(ii)    If to the Director, to the Director’s last known home address, or to
such other person or address as any party shall specify by notice in writing to
the Company.

All such notices, requests, demands, letters, waivers, and other communications
shall be deemed to have been received (w) if by personal delivery on the day
after such delivery, (x) if by certified or registered mail, on the fifth
business day after the mailing thereof, (y) if by next-day or overnight mail or
delivery, on the day delivered, or (z) if by fax, on the day delivered, provided
that such delivery is confirmed.
(b)    Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns. Nothing in this Agreement, express or implied, is intended or shall
be construed to give any person other than the parties to this Agreement or
their respective successors or assigns any legal or equitable right, remedy, or
claim under or in respect of any agreement or any provision contained herein.
(c)    Waiver. Either party hereto may by written notice to the other (i) extend
the time for the performance of any of the obligations or other actions of the
other under this Agreement, (ii) waive compliance with any of the conditions or

3





--------------------------------------------------------------------------------



covenants of the other contained in this Agreement, and (iii) waive or modify
performance of any of the obligations of the other under this Agreement. Except
as provided in the preceding sentence, no action taken pursuant to this
Agreement, including, without limitation, any investigation by or on behalf of
either party, shall be deemed to constitute a waiver by the party taking such
action of compliance with any representations, warranties, covenants, or
agreements contained herein. The waiver by either party hereto of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any preceding or succeeding breach and no failure by either party to exercise
any right or privilege hereunder shall be deemed a waiver of such party’s rights
or privileges hereunder or shall be deemed a waiver of such party’s rights to
exercise the same at any subsequent time or times hereunder, subject to the
requirements of law.
(d)    No Right to Nomination for Reelection. Nothing in this Agreement shall be
deemed to confer on the Director any right to be nominated for reelection to the
Board, or to interfere with or limit in any way the right of the Governance and
Nominating Committee of the Board to determine nominations for Board service.
(e)    Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, regardless of the law that
might be applied under principles of conflict of laws. Each party hereby
irrevocably submits to the exclusive jurisdiction of the Federal and state
courts of New York State located in New York County in respect of the
interpretation and enforcement of the provisions of this Agreement. Each party
hereby waives and agrees not to assert, as a defense in any action, suit or
proceeding for the interpretation and enforcement hereof, that such action, suit
or proceeding may not be brought or is not maintainable in such courts or that
the venue thereof may not be appropriate or that this Agreement may not be
enforced in or by such courts. Each party hereby consents to and grants any such
court jurisdiction over the person of such parties and over the subject matter
of any such action, suit or proceeding and agrees that the mailing of process or
other papers in connection with any such action, suit or proceeding in the
manner provided in Section 7(a) or in such other manner as may be permitted by
law shall be valid and sufficient service thereof. EACH PARTY FURTHER
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE BREACH, TERMINATION, OR VALIDITY OF THIS
AGREEMENT. Each party certifies and acknowledges that (A) no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of

4





--------------------------------------------------------------------------------



litigation, seek to enforce the foregoing waiver, (B) each such party
understands and has considered the implications of this waiver, (C) each such
party makes this waiver voluntarily, and (D) each such party has been induced to
enter into this Agreement by, among other things, the mutual waivers and
certifications in this Section 7(d).
(f)    Section 409A of the Code. This Agreement is intended to be exempt from or
comply with the requirements of Section 409A of the Code and all provisions
contained herein, including, but not limited to, any adjustment provisions,
shall be construed and interpreted in accordance with such intent.
(g)    Section and Other Headings. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.
(h)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
[Signature Page Follows]


IN WITNESS WHEREOF, the Company and the Director have duly executed this
Agreement as of the date first above written.
THIRD POINT REINSURANCE LTD.
By:

Name:
Title:

DIRECTOR
__________________________________________
[Director Name]







5



